Title: To John Adams from Joan Derk van der Capellen tot den Pol, 16 October 1780
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John


      
       Monsieur
       Appeltern16 Octobre 1780
      
      Aiant appris que le Congress vous a muni des memes pouvoirs qu’Il avoit confié au Collonel Laurens, dont la facheuse catastrophe me desole, et qu’entre autres votre mission a pour but une negociation pour L’Amerique Unie, je prens la liberté de Vous prier de m’en envoier le plustot possible les Conditions; un Parent m’aiant temoigné de l’inclination d’y placer 20,000 florins de Hollande.
      Si Vous cherchez quelque Correspondant à Rotterdam je puis vous recommander mon Ami Adriaan Valck, Negociant, demeurant, Si je ne me trompe, Sur le Leuvenhaue. Il merite toute votre confiance, et est tres zelé pour la bonne cause. Le digne Tegelaar vous est connû, de meme que mon Intime Van der Kemp. Ce dernier peut a l avenir étre de grande Utilité pour le Congress. Il a beaucoup de connoissances; de la droiture et une intrepidité, que l’on ne chercheroit pas chez un Predicateur Mennonite.
      Du reste, Monsieur, Si je puis vous Servir dans ma petite Sphere, Soiez persuadé que c’est avec un devouement parfait a la cause Americaine et la plus haute consideration pour Votre Personne que j’ai lhonneur d’etre Monsieur Votre tres humble et tres obeïssant Serviteur,
      
       J D van der Capellen
      
      
       P:S: Le dernier paquet qui m’est venu de la part du Gouvern. Trumbull à du m’etre remis par Monsieur Son Fils le Collonel. Cependant je l’ai reçu par la Voie d’Ostende. Pourriez vous, Monsieur, me donner des Nouvelles du Collonel, car je commence a m’inquieter a son Sujet?
      
     